Quinn-Brintnall, J.
(dissenting) — The defendant, Kennedy, characterized this case as a “knock and talk” controlled by State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998). The trial court and the majority of this court have agreed. Because the “knock and talk” procedure in Ferrier is wholly inapposite to the investigation of the reported drug sale in progress and the seizure of drugs left in plain view in this case, I respectfully dissent.
A “knock and talk” is a procedure in which police with a generalized suspicion of criminal activity not amounting to probable cause gain entry to a residence to talk and later request consent to search the home. The officers’ use of the “knock and talk” procedure in Ferrier was recently described by our Supreme Court as follows:
Four officers, equipped in black raid jackets, approached Debra Ferrier’s home and asked permission to enter. Once inside, the officers observed two infant children and explained to Ferrier that they learned of a marijuana growing operation in her house and that they would like to search the house for marijuana. They then asked for consent to search the home and had her sign a consent form. Ferrier testified that she was never informed of her right to refuse a search nor advised of her Miranda[2] rights, and that she consented only after the officers told her that they would take her grandchildren away to Child Protective Services.
State v. Williams, 142 Wn.2d 17, 25-26, 11 P.3d 714 (2000).
In Ferrier, our Supreme Court ruled that to ensure Washington citizens’ rights to privacy under section 7, article I of our State Constitution, officers must specifically advise these individuals of their right to refuse consent to a *979warrantless search.3 136 Wn.2d at 118-19.
Our Supreme Court has twice declined to extend Ferrier beyond the “knock and talk” circumstances:
We recently limited Ferrier to the kind of coercive searches the police employed there. We rejected the contention that Ferrier was a “bright-line” rule required in every case where police obtain search authority by consent. Rather, “[t]his Court limited its holding in Ferrier to employment of a ‘knock and talk’ procedure.”
Williams, 142 Wn.2d at 26 (quoting State v. Bustamante-Davila, 138 Wn.2d 964, 980, 983 P.2d 590 (1999)).
Most often police conduct a “knock and talk” when they have uncorroborated reports of continuous criminal activity (i.e., a marijuana grow operation or repeated drug sales) from a source of questionable reliability. In Ferrier, police had an uncorroborated report of a marijuana grow operation from Ferrier’s son, a confidential source of unknown reliability who had a possible motive to lie. The marijuana was not in plain view but was locked in an upstairs closet.
Kennedy’s case starkly differs. Police had specific information from an identified individual known to them that a drug purchase was in progress.
Mr. Jacobs advised that he was domestic partner with Ms. Becky Spence, that Ms. Spence had been “doing a lot of meth” and that Ms. Spence was currently at the Carriage Inn Motel with the Defendant for the purpose of conducting a drug transaction.
Finding of Fact No. 3.
*980The trial court found the police had a reasonable suspicion, short of probable cause, to believe that the defendant and Spence were in the process of an illegal drug transaction. And, unlike the uncorroborated report in Ferrier, Jacobs’ report was subsequently corroborated by the police: First, the manager of the Carriage Inn confirmed that the defendant was in fact registered at the inn in room 227. Second, police heard a conversation between a male and a female coming from inside room 227. Third, the two voices were using terms consistent with several scenarios, including the drug transaction the police had been told was in progress. See State v. Kennedy, 107 Wn.2d 1, 6, 726 P.2d 445 (1986) (holding that when a suspect’s actions are consistent with criminal activity, although also consistent with noncriminal activity, it may justify a brief detention (Terry stop4)); State v. Samsel, 39 Wn. App. 564, 570-71, 694 P.2d 670 (1985) (explaining that while an inchoate hunch is insufficient to justify a stop, apparently innocuous circumstances may appear incriminating to officers in light of past experience, which experienced officers are not required to ignore).
In Kennedy’s case, the officers knocked on the door and identified themselves as police. Kennedy opened the door and the two uniformed officers followed him into the interior of the motel room where a baggie of white powder was found in plain view. Unlike Ferrier, the officers never conducted a search.
Likewise, in Bustamante-Davila, police officers accompanied an Immigration and Naturalization Service agent serving a deportation order on the defendant at the defendant’s home where they observed contraband in plain view. The court observed that
the officers “merely accompanied the INS agent as backup, a standard practice in INS arrest and deportation matters.” At the defendant’s door, the defendant consented to entry into his home, where eventually the INS agent and police officers spotted an illegally held rifle in plain view. The court found that *981“Petitioner did not consent to a search, but consented to entry into his home . . . .”
Williams, 142 Wn.2d at 26-27 (citation omitted).
In Williams, too, the police did not conduct a search, but rather entered the home of a third party (Jelinek) to execute an arrest warrant on the defendant:
[T]he police officers did not seek to enter Jelinek’s apartment to look for contraband or to arbitrarily search a home for a hidden guest. The officers in this case first verified the accuracy of an informant’s statement and identified the defendant’s vehicle in front of Jelinek’s apartment, which allowed the officers to reasonably conclude that Williams was inside. Subsequently, when the officers spoke with Jelinek, the officers did not request permission to search the premises but asked only whether the defendant was inside. Jelinek told the officers that there was a guest in his home and that he knew the guest by another name. He agreed to allow the police officers to come inside and confirm the identities of the persons inside. Considering the limited purpose of the police entry and that Jelinek acknowledged that he had guests inside, this case does not resemble a “knock and talk” warrantless search that Ferrier intended to prevent.
Williams, 142 Wn.2d at 27.
Contrary to the majority’s holding in this case, Williams expressly held that there is no
constitutional requirement that a police officer read a warning each time the officer enters a home to exercise [an] investigative duty. To apply the Ferrier rule in these situations would unnecessarily hamper a police officer’s ability to investigate complaints and assist the citizenry. Instead, we limit the requirement of a warning to situations where police seek to conduct a search for contraband or evidence of a crime without obtaining a search warrant.
Williams, 142 Wn.2d at 27-28.
As both Williams and Bustamante-Davila demonstrate, Ferrier warnings are not required when police with a reasonable suspicion not amounting to probable cause are investigating a report of a crime in progress. Such contacts *982are more similar to “Terry stops” than “knock and talks” and should be analyzed as such. See, e.g., State v. O’Neill, 104 Wn. App. 850, 866, 17 P.3d 682 (2001) (holding Terry stop of vehicle lawful; therefore “narcotics” spoon containing a granular substance in plain view on the car’s floorboard properly seized); State v. Watkins, 76 Wn. App. 726, 731, 887 P.2d 492 (1995) (holding Terry stop lawful; therefore gun that became visible when suspect opened car door was properly seized pursuant to the plain view exception).
Once lawfully inside Kennedy’s motel room to discuss Jacob’s allegations, the officers had a right to see what was there to be seen and a duty to seize evidence or contraband in plain view. O’Neill, 104 Wn. App. at 861; Bustamante-Davila, 138 Wn.2d at 982; State v. Myers, 117 Wn.2d 332, 815 P.2d 761 (1991).
In my opinion, the majority unnecessarily extends Ferrier far beyond the limits set by the Supreme Court in Bustamante-Davila and Williams and improperly requires the giving oí Ferrier warnings when police are investigating a report of a crime in progress.5 Therefore, I dissent.
Review denied at 145 Wn.2d 1030 (2002).

 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 Specifically, the court held that
article I, section 7 is violated whenever the [authorities] fail to inform home dwellers of their right to refuse consent to a warrantless search.... [W]hen police officers conduct a knock and talk for the purpose of obtaining consent to search a home, and thereby avoid the necessity of obtaining a warrant, they must, prior to entering the home, inform the person from whom consent is sought that he or she may lawfully refuse to consent to the search and that they can revoke, at any time, the consent that they give, and can limit the scope of the consent to certain areas of the home.
Ferrier, 136 Wn.2d at 118 (emphasis added).


 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 By “crime in progress,” I mean a crime of limited duration. For example, the sale of marijuana by A to B in progress, not a series of sales of marijuana by A to unidentified persons or a continuous crime like growing marijuana.